Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

Applicant's amendments and accompanying remarks filed on February 25, 2022 have been entered and considered. Claims 8 – 10 have been canceled. Claims 1 – 7 and 11 – 20 are pending in this application. Claims 14 – 20 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Xu as detailed in Office action dated December 06, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 107904973 A (Xu). English abstract and Machine Translation of the CN patent is relied upon herein.

Considering claims 1 – 2 and 5 – 7 and 11, Xu teaches a graphene-based heat preservation fabric comprises a coating layer, which is coated on inner and/or outer layer of a base fabric layer. The thickness of the coating layer is 10 - 20 mum. The coating layer is attached with an ethylene-vinyl acetate film. The environmentally friendly and energy-saving graphene-based heat preservation fabric has low thermal conductivity, and exhibits super cooling performance at low ambient temperature [Abstract]. Further, Xu teaches in Example 2 the use of a polyurethane resin glue comprising the graphene sheets as the coating layer. Because said polyurethane resin is same or similar to Applicant’s, it is expected to meet the limitation for being hydrophobic.  
As to the limitations directed to the thermal conductivity under different temperature conditions and orientation (perpendicular or parallel to the first tissue or base fabric), these are considered to be inherent to the prior art product, because it comprises the same components and it is made by a similar process.    

Considering claim 4, Xu is relied upon as set forth above in the rejection of claim 1. Further, Xu teaches in Example 1 that the graphene comprises 2.5 % of the graphene thermostatic layer.   

Considering claim 13, the limitation for the thermostatic layer to be used for transmitting electronic signals, is not given patentable weight. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 107904973 A (Xu) in view of Wu et al. US 2017/0190925 A1 (Wu).

Considering claim 3, Xu is relied upon as set forth above in the rejection of claim 1. Further, Xu does not specifically recognize that the graphene sheets have thickness, density or lateral plane dimensions. However, Wu teaches a transparent antistatic film of the present application includes a substrate and a transparent graphene coating, the substrate at least includes a first surface, and the transparent graphene coating is disposed above the first surface of the substrate [Abstract]. Further, Wu teaches at [0027] that graphene nanosheets have a bulk density in a range of 0.1 g/cm.sup.3 to 0.001 g/cm.sup.3, a thickness in a range of 1 nm to 20 nm, a lateral plane dimension in a range of 1 um to 100 um, a ratio of the lateral plane dimension to thickness in a range of 20 to 10000, and a specific surface area in 15 to 750 m.sup.2/g. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Wu’s graphene sheets as the graphene sheets in Xu when it is desire to provide the fabric with a transparent graphene layer.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 107904973 A (Xu) in view of Creasy et al. US 2014/0272351 A1 (Creasy). 

Considering claim 12, Xu is relied upon as set forth above in the rejection of claim 1. Further, Xu does not recognize the inclusion of carbon black or graphite in the graphene layer. However, Creasy teaches a flame retardant, electrically conductive adhesive material. In an exemplary embodiment, a flame retardant, electrically conductive adhesive material suitable for use as tape generally includes a layer of adhesive. A layer of electrically conductive fabric is on the layer of adhesive. A flame retardant coating is on the layer of electrically conductive fabric. The flame retardant coating includes a carbon-containing fabric. Therefore, it would have been obvious to one of skill in the art to include carbon as taught by Creasy in the graphene layer of Xu when it is desired to provide the fabric with a particular thermal volume resistivity.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on February 25, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Xu as detailed in Office action dated December 06, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on February 25, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the 103 rejections over Xu on the basis that one ordinarily skilled in the art knows that graphene sheets are hard to be dispersed and easily agglomerate. If the graphene sheets agglomerated or arranged along the direction perpendicular to the surface of fabrics, the glue coating layer disclosed in Xu would not have the thermal conductivity under different temperature conditions and orientations recited in claim 1 of the present application. Further, Xu fails to disclose the process of preparing graphene resin solution by using two solvents of different surface tensions. Therefore, the limitations directed to the thermal conductivity under different temperature conditions and orientations are not inherent to the glue coating layer disclosed in Xu.

In response, the examiner submits that said arguments are speculative and unsubstantiated for the following reasons. Applicant assumes that Xu’s graphene sheets are insufficiently dispersed because it does not disclose the use of two solvents having different surface tension. These arguments assume that the only means of achieving a proper dispersion of the graphene sheets into the resin is by using said two solvent system. Applicant has failed to provide any evidence showing that Xu’s graphene sheets are not dispersed, and consequently the thermal conductivity of the graphene layer in said fabric fails to achieve the claimed values. Further, Xu teaches at [Abstract] that the graphene sheets are processed ultrasonically for up to 30 minutes after being stirred into the resin. This, would be immediately recognized by one of skill in the art as being an  efficient dispersion of the graphene component into the resin. The rejection is proper and it is maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786